Citation Nr: 1617122	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 through June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which among other issues, denied the Veteran's application for a TDIU.

Testimony was received from the Veteran and his spouse during a February 2016 video conference hearing.  A transcript of that testimony is associated with the claims file.

The issue of the Veteran's entitlement to service connection for diabetes, claimed as being due to herbicide exposure has been raised by the record in a September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran has testified that he participated in a VA vocational rehabilitation program; however, was advised by the vocational rehabilitation counselor that he was not suited for rehabilitation because of the severity of his disabilities.  In that regard, he recalled that the vocational rehabilitation counselor advised him expressly that he appeared to be unemployable because of his disabilities, that he should retire from his current occupation, and that he should file his application for a TDIU.  The claims file includes a copy of a February 2010 VA counseling record which states simply and without elaboration that the Veteran declined to participate further.

In view of the Veteran's assertions and the limited information expressed in the February 2010 VA counseling record, it appears likely that the Veteran's VA vocational rehabilitation folder would contain additional evidence concerning the Veteran's employability.  Despite the same, the Veteran's VA vocational rehabilitation folder has not been associated with the record.  VA should undertake efforts at this time to ensure that the vocational rehabilitation folder is added to the claims file and made available for the Board's review and consideration.  38 C.F.R. § 3.159(c)(2).

In his February 2010 TDIU application, the Veteran reported that he has not been employed on a full time basis since March 2009.  He alleges that a combination of his hearing loss disability and reported neuropathies have caused him to be too disabled to work.  During his February 2016 video conference hearing, he testified that he has dizziness after he stands which causes him to fall down two or three times a week.  He testified that the reported dizziness appeared to be associated with his hearing loss and tinnitus.  He testified also that he had extreme difficulty understanding spoken speech and that he had tried various appliances including hearing aids and microphones to assist his hearing.  He testified further that he has neuropathies in his extremities and swelling in his legs which impact his mobility.

Service connection is presently in effect for the Veteran for right leg thrombophlebitis, rated 40 percent disabling; left leg thrombophlebitis, rated 40 percent disabling; tinnitus, rated 10 percent disabling; bilateral hearing loss, rated 10 percent disabling; conjunctivitis, rated as being non-compensable; and, dermatitis of the feet, also rated as being non-compensable.  The Veteran has an 80 percent combined disability rating.  38 C.F.R. §§ 4.16(a), 4.25, and 4.26.

The Veteran was most recently afforded a VA examination of his service-connected thrombophlebitis and hearing loss/tinnitus disabilities in November 2012 and March 2013 respectively.  The Veteran's hearing testimony suggests that symptoms and impairment associated with his service-connected thrombophlebitis, hearing loss, and tinnitus may progressed to the extent that they impair his daily and occupational activities.  Further, to the extent that a VA audiological examination of the Veteran's hearing loss and tinnitus was conducted in March 2013, the examiner did not comment upon the extent of the functional and occupational impairment associated with his hearing loss and tinnitus.  Under the circumstances, the Veteran should be afforded new VA examinations of his service-connected disabilities in order to determine whether, and the extent to which, his service-connected disabilities impair his daily and occupational functioning.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his service-connected disabilities since February 2013.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a TDIU.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his service-connected disabilities to determine the extent to which his service-connected disabilities affect his daily and occupational functioning.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his service-connected disabilities since February 2013.

2.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.

3.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA audiological examination to determine the current severity of his hearing loss and tinnitus, and the extent of any associated functional impairment.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

All necessary tests and studies, to include an interview of the Veteran, audiometric testing, and word recognition testing via the Maryland CNC test, should be conducted.  The examiner should comment upon the reliability and validity of all test results. 

The examiner should also comment upon any functional effects resulting from the Veteran's hearing loss and tinnitus, to include any impairment of activities of daily living and ability to communicate and function in an occupational setting.  Such discussion should include citation to any relevant facts or evidence, to include the findings from the examination, impairment or functional loss reported by the Veteran, objective and subjective findings noted in the previous VA examinations and VA and private treatment records, and any applicable medical principles.

A typewritten report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  The RO should also arrange for the Veteran to undergo a VA examination of his thrombophlebitis, conjunctivitis, and dermatitis, and the extent of any associated functional impairment.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

All necessary tests and studies should be conducted.  The examiner should also comment upon the following medical questions:

	(a) what are the symptoms and manifestations 	associated with the Veteran's right and left lower 	extremity thrombophlebitis?  As a follow-up question, 	does the Veteran have neuropathies or any 	neurological symptoms in his lower extremities that 	are associated with his thrombophlebitis?

	(b) what are the symptoms and manifestations 	associated with the Veteran's conjunctivitis?

	(c) what are the symptoms and manifestations 	associated with the dermatitis on the Veteran's feet?

	(d) what functional impairment has resulted from the 	foregoing symptoms and manifestations?

The examiner's responses to each of the foregoing questions should include a full discussion that includes citation to any relevant facts or evidence, to include the findings from the examination, impairment or functional loss reported by the Veteran, objective and subjective findings noted in the previous VA examinations and VA and private treatment records, and any applicable medical principles.

A typewritten report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

6.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

